Case 2:15-cv-02926-DRH-SIL Document 101 Filed 10/11/18 Page 1 of 4 PagelD #: 722

HUNTON

ANDREWS KURTH

 

October 11, 2018

Via Electronic Case Filing

Hon. Denis R. Hurley, U.S.D.J.
United States District Court
for the Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re: — Capricorn Management Systems, Inc. v. GEICO
Case no. 2:15-cv-02926-DRH-SIL

Dear Judge Hurley:

This firm represents defendant Government Employees Insurance Company (“GEICO”) in the
subject civil action. We write jointly for GEICO and co-defendant Auto Injury Solutions, Inc.
(“AIS”) (collectively, “Defendants”) pursuant to Individual Practice Rule 3(B) seeking leave to
file one additional summary judgment motion based on newly discovered and potentially
dispositive evidence—the alleged “trade secrets” and confidential information at issue are
open to public inspection at the U.S. Copyright Office and plaintiff Capricorn Management
Systems, Inc. (“Capricorn”), put them there.

Contrary to its pleadings and sworn written discovery responses, Capricorn chose not to take
advantage of Copyright Office procedures for redacting trade secret information and instead
publicly filed unredacted source code for its Supercede software when applying for more than a
dozen copyright registrations. That source code, which was publicly filed by the same attorneys
who later filed Capricorn’s original Complaint, docket no. 1, substantially discloses the
functionality now claimed by Capricorn as its trade secrets or confidential information.
Defendants seek leave to file a summary judgment motion to demonstrate that those public
source code filings vitiate any trade secret or confidentiality claims asserted by Capricorn as a
matter of law.

I. By publicly depositing its computer program source code in the U.S. Copyright
Office, Capricorn destroyed any potential trade secret or confidentiality protections.

“By definition a trade secret has not been placed in the public domain.” Kewanee Oil Co. v.
Bicron Corp., 416 U.S. 470, 484 (1974). To state a claim for trade secret misappropriation under
federal or Maryland law, the two statutes relied upon by Capricorn, the owner of the allegedly

K BEWING

 
% j
AL i
e

PTA
tl INN EROS
ANDREW

IRE WS KURTEH
Hon. Denis R. Hurley, U.S.D.J.
October 11, 2018
Page 2

trade secret information must have “taken reasonable measures to keep such information secret”
and the information must “derive[] independent economic value, actual or potential, from ... not
being readily ascertainable through proper means....” 18 U.S.C. § 1839(3); Md. Code, Comm.
Law § 11-1201 (e). By statute, “articles deposited in connection with completed copyright
registrations ... shall be open to public inspection.” 17 U.S.C. § 705(b). Source code “open to
public inspection” at the Copyright Office is “readily ascertainable through proper means.”

Recognizing that exposing computer program source code to public inspection would destroy
any potential trade secret protection, the Copyright Office adopted regulations that permit trade
secret portions of source code to be redacted. 37 C.F.R. § 202.20(c)(2)(vu1)(A)(1). By choosing
not to avail itself of that procedure, Capricorn made its Supercede source code publicly available,
without redaction, and destroyed any trade secret or confidentiality protections that might
otherwise have applied. PaySys Int’l, Inc. v. Atos Se, 2016 WL 7116132, at *8 (S.D.N.Y. 2016)
(“depositing copies without redaction renders the deposited material publicly accessible and
vitiates a trade secret claim”); Mobile Active Defense, Inc. v. Los Angeles Unified School Dist.,
2015 WL 12860491, at *5 (C.D. Cal. 2015) (preliminary injunction denied because plaintiff
“failfed] to demonstrate a likelihood of success on the merits of its misappropriation of trade
secrets claim” when allegedly trade secret source code deposited in Copyright Office was not
“redacted in any way”); Synopsys, Inc. v. ATopTech, Inc., 2013 WL 5770542, at *7 (N.D. Cal.
2013) (claims for misappropriation of trade secret computer software “fail” when unredacted
source code is deposited in the Copyright Office “since that material is publicly accessible”);
KEMA, Inc. v. Koperwhats, 658 F. Supp. 2d 1022 (N.D. Cal. 2009) (claim for misappropriation
of trade secret computer software dismissed on judicial notice of unredacted source code
deposited in Copyright Office).

Il. Capricorn’s public source code filings disclose the allegedly trade secret and
confidential functionalities of its Supercede software.

Dr. Benjamin Goldberg, a tenured Associate Professor of Computer Science at New York
University previously disclosed to Capricorn under FED. R. CIv. P. 26(a)(2), compared the
Supercede source code deposited in the public record by Capricorn against the list of
functionalities most recently identified as its misappropriated trade secrets and confidential
information. Plf.’s Mem. Law in Opp. to Defts.’ Motion for Summary Judgment, at 14-15
(served but not filed under the “Bundle Rule” on Sept. 25, 2018). In support of Defendants’
proposed motion, Dr. Goldberg would submit a declaration establishing that those functionalities
were substantially disclosed in Capricorn’s public filings. With respect particularly to the
Encovel fraud detection module, which has been proclaimed by Capricorn as one of its key
“trade secrets” and a centerpiece of its case, Dr. Goldberg would opine that the public source
code deposits include every essential feature now falsely claimed by Capricorn as trade secret
and confidential information. See, e.g., First Amended Complaint, docket no. 55, at {4 30-45.

68026.6 EMF _US 71048371
 

Hon. Denis R. Hurley, U.S.D.J.
October 11, 2018
Page 3

Ill. Capricorn misrepresented the public nature of its Supercede source code in
discovery responses throughout this litigation.

Defendants have been aware that the Copyright Office issued copyright registrations to
Capricorn, but Capricorn’s false statements that its trade secrets remained confidential led
Defendants to believe that Capricorn deposited only redacted source code with the Copyright
Office, as permitted by its regulations. For example, Capricorn’s original Complaint alleges,
“Capricorn’s Trade Secrets and related information ... are held in confidence by Capricorn as a
company trade secret” and “Capricorn does not disclose its Trade Secrets to anyone other than
GEICO....” Docket no. 1, at (59, 60. Copyright Office records now prove those allegations
were false. This cannot be an innocent mistake; the attorneys who filed Capricorn’s original
Complaint also publicly filed the source code deposits. Capricorn’s Amended Complaint
reiterated and expanded upon those false allegations. Docket no. 55, at J§| 53-57.

Sunilarly, GEICO’s Interrogatory no. 9 asked Capricorn to “identify every person to whom
‘Capricorn’s Trade Secrets’ have been disclosed.” Capricorn answered, and Dr. Silberstein
verified, “Plaintiff's trade secrets have been disclosed to GEICO, GEICO’s employees, Charles
Silberstein, Judith Silberstein, Gerry DePace, Brock Anderson, and Mohamed Elmasni,” with no
mention of source code being publicly filed in the Copynght Office. In response to GEICO’s
Request for Production no. 17, Capricorn agreed to produce “documents concerning steps taken
by Capricorn to protect and maintain the secrecy of ‘Capricorn’s Trade Secrets’ alleged in
Paragraphs 53-59 of the Complaint.” Source code publicly filed in the Copyright Office by
Capricorn itself would surely have been responsive as concerning the “secrecy” (or not) of
Capricorn’s trade secrets and confidential information, yet those filings were never produced.

Had Capricorn properly disclosed its public source code filings in discovery, Defendants would
have immediately sought leave to file this motion. Instead, Defendants learned of the filings
only recently through the fortunate happenstance of a “dotting every i” public records request
during summary judgment proceedings. Capricorn should not be rewarded for (almost)
successfully hiding the ball.

Defendants respectfully request entry of an order granting Defendants leave to file the proposed
motion and referring the motion to Magistrate Judge Locke to set a briefing schedule and issue a
report and recommendation, similar to Defendants’ other pending motions. Ifa pre-motion
conference would be helpful to the Court, counsel for Defendants would, of course, be pleased to
appear at the Court’s convenience, elaborate on the grounds for the proposed motion, and answer
any questions. Counsel thanks Your Honor for his continuing consideration in this matter.

68026.6 EMF_US 71048371
Case 2:15-cv-02926-DRH-SIL Document 101 Filed 10/11/18 Page 4 of 4 PagelD #: 725

reste

HUNTON

-
ANDR

my
_
wy
o
a
ned
ese

Hon. Denis R. Hurley, U.S.DJ.
October 11, 2018
Page 4

Respectfully submitted,
/s/ Charles D. Ossola
Charles D. Ossola

ce: Counsel of Record (via CM/ECF)

68026.6 EMF_US 71048371
